DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russakoff et al. (U.S. 2015/0208611), which will be referenced as Russakoff.
Regarding claim 1, Russakoff teaches (Figure 4 and 8) of a method of protecting domestic animals, comprising the steps of: providing a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively, during the continuity of use (¶0020, cooling devices 100, 405, and 410 cools the animal during the continuity of use and therefore, is capable of increasing milk production); 
said devices having ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a 
placing the cooling or heating devices around body parts of the animal in a snug manner (¶0028 and ¶00031, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit); 
activating the cooling or heating function of the devices (¶0020, water is applied to and absorbed by the towel to cool the animal down by evaporative cooling), respectively; 
and maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water).

Regarding claim 2, Russakoff teaches of the method of claim 1, wherein the cooling or heating devices are cooling devices that absorb water (¶0020, water is applied to and absorbed by the cooling device 100, 405, and 410), and that are configured to cool an applied surface by evaporation of the water from the device (¶0020, the cooling devices cool an animal through the process of evaporative cooling).

Regarding claim 3, Russakoff teaches of the method of claim 2, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 4, Russakoff teaches of the method of claim 2, wherein the cooling devices are maintained by adding water to the cooling devices which is absorbed by the cooling devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and the cooling devices 100, 405, and 410 absorb the water).

Regarding claim 5, Russakoff (Figure 8) teaches of the method of claim 1, wherein the cooling or heating devices are provided around a plurality of legs of the animal (¶0033, leg wrap 410). 

Regarding claim 6, Russakoff (Figure 8) teaches of the method of claim 1, wherein the cooling or heating devices are provided around a neck of the animal (¶0033, neck wrap 405).

Regarding claim 8, Russakoff (Figure 4 and 8) teaches of a method of protecting domestic animals, comprising the steps of: providing a plurality of cooling devices (100, 405, and 410) configured to increase milk production by actively absorbing heat during the continuity of use through evaporation of water (¶0020, cooling devices 100, 405, and 410 cools the animal by evaporative cooling during the continuity of use and when used on a cow would cool the cow and therefore, is capable of increasing milk production), wherein each one of said cooling devices is configured to encircle the neck (405) or a leg (410) of the animal (¶0033) and have ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a snug fit, and cooling devices 405, and 410 has ends with straps that could be tightened to provide a snug fit);
placing each one of the cooling devices around the neck (405) or a different leg (410) of the animal om a snug manner (¶0033) (¶0028 and ¶00031, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit); 
activating the cooling devices by providing water for absorption by the cooling devices (¶0020, water is absorbed by the cooling devices 100, 405, and 410), respectively; 
and maintaining, on a regular basis, the cooling devices by replenishing the water absorbed by the respective cooling devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices).

Regarding claim 9, Russakoff teaches of the method of claim 8, wherein the cooling devices (100, 405, and 410) are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 10, Russakoff teaches (Figure 8) of the method of claim 8, wherein each leg of the animal is provided with at least one of the plurality of cooling devices encircling the respective leg (¶0033, leg wrap 410).

Regarding claim 11, Russakoff teaches (Figure 8) of the method of claim 8, wherein at least one of the cooling devices is provided around the neck of the animal (¶0033, neck wrap 405).

Regarding claim 12, Russakoff teaches (Figure 8) of the method of claim 8, wherein at least one of the cooling devices is provided around the neck of the animal (¶0033, neck wrap 405).

Regarding claim 13, Russakoff teaches of the method of claim 8, wherein the water is replenished in the cooling devices by spraying each one of the cooling devices with water (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices). 

Regarding claim 14, Russakoff teaches of a method of protecting domestic animals, comprising the steps of: providing a plurality of cooling devices (100, 405, and 410) configured to increase milk production (¶0020, cooling devices 100, 405, and 410 cools the animal during the continuity of use and when used on a cow would cool the cow and therefore, is capable of increasing milk production) by actively absorbing heat during the continuity of use through evaporation of water (¶0020, the cooling devices cool an animal through the process of evaporative cooling during the continuity of use), 
wherein each one of said cooling devices is configured as a strap of material having a length substantially greater than a width (Fig. 4, 6, 7, and 8, length of cooling devices 100, 405, and 410 are substantially greater than its width) and have ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a snug fit, and cooling devices 405, and 410 has ends with straps that could be tightened to provide a snug fit); 
encircling each leg of the animal with a respective at least one of said cooling devices (410) in a snug manner (¶0028 and ¶00031, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit); 
activating the cooling devices by providing water for absorption by the cooling devices (¶0020, water is applied to and absorbed by the towel to cool the animal down by evaporative cooling), respectively; and maintaining, on a regular basis, the cooling devices by replenishing the water absorbed by the respective cooling devices by spraying the cooling devices with water (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices).

Regarding claim 15, Russakoff teaches (Figure 8) of the method of claim 14, wherein an additional cooling device is provided around the neck of the animal (¶0033, 405 is an additional cooling device to the leg wrap 410). 

Regarding claim 16, Russakoff teaches of the method of claim 15, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 17, Russakoff teaches of the method of claim 14, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 18, Russakoff (Figure 4) teaches of the method of claim 14, wherein an additional cooling device is provided as a blanket (100) on a back of the animal (¶0021, 100 can be added as an additional cooling device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benckhuijsen et al. (U.S. 4,834,079), which will be referenced as Benckhuijsen, in view of Russakoff et al. (U.S. 2015/0208611), herein after Russakoff.
Regarding claim 1, Benckhuijsen teaches (Figure 2a, 2b, and 3) of a method of protecting domestic animals, comprising the steps of: providing a plurality of heating or cooling devices configured to increase milk production by actively producing heat (Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin and thereby a feeling of warmth when being used and is capable of increasing milk production) or absorbing heat, respectively, during the continuity of use, (Col. 8 lines 3-18, a cushion filled with cold water, ice, or some other cooling agent may be introduced into pocket 72 to absorb heat when being used), said devices having ends configured to fasten in a snug manner (Col. 3 lines 17-35 and Col. 7 lines 43-45, covers 10, 10’, 30, and 50 is fastened by self-adhesive stick-and-tear fasteners, providing a steady fit, and is capable of being tightened as necessary to provide a further snug fit); 
placing the cooling or heating devices around body parts of the animal in a snug manner (Fig. 1A, covers 10, 10’, 30, and 50 with cooling or heating devices are placed around body parts of the animal and Col. 3 lines 17-35 is fastened by self-adhesive stick-and-tear fasteners, providing a steady fit, and is capable of being tightened as necessary to provide a further snug fit); 
activating the cooling (Col. 8 lines 3-18, a cushion filled with cold water, ice, or some other cooling agent may be introduced into pocket 72) or heating function (Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin and thereby a feeling of warmth) of the devices, respectively. 
Benckhuijsen does not appear to teach of maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices.
Russakoff is in the field of heating or cooling devices for animals and teaches of maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benckhuijsen to incorporate the teachings of Russakoff to maintain the cooling or heating function of the device in order to increase the life of the device in use and use the heating or cooling functions for as long as desired.

Regarding claim 7, Benckhuijsen teaches (Figure 2a, 2b, and 3) of the method of claim 1, wherein the cooling or heating devices are heating devices that provide warmth to the animal (Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin and thereby a feeling of warmth).

Response to Arguments
Applicant’s arguments, see Page 9 para. 4-Page 10 para. 1, filed March 5th, 2021, with respect to claim 1 have been fully considered and are persuasive. The 35 USC 112 of claim 1 has been withdrawn. 

In response to Applicant to claim 1, Applicant argues that Russakoff does not teach of a device that is configured to fasten in a snug manner. The Examiner respectfully disagrees. Russakoff has straps 120, 125, and 150, and straps on cooling devices 405, and 410 that is “adjustable to allow the strap to be sized to properly fit an animal” and thus is capable of being tightened and fasten into a snug manner (¶0031).  

In response to applicant to claim 1, Applicant argues that Benckhuijsen is merely directed for providing temporary cooling and the claimed invention’s purpose is to provide cooling during the continuity of use for long periods of time. The Examiner respectfully disagrees. Claim 1 does not recite that the device is used for long periods of time and only that the device is to provide heating or cooling during the continuity of use. Benckhuijsen is able to provide heating through the synthetic fiber fabrics (Col. 3 lines 57-68) and/or provide cooling through a cushion filled with a cooling agent placed into pocket 72 (Col. 8 lines 3-18) during the duration that the device is being used. 
Additionally, the device is still capable of providing cooling for long periods of time. One of ordinary skill in the arts would know how to use the device for long periods of time by leaving the cooling agent in the pocket of the device for long periods of time in order to cool the animal for as long as desired. 
In response to applicant to claim 1, the Applicant argues that the claims specify that the purpose of the maintaining step is to continue the heating or cooling properties, not to prolong its life. The meaning of “prolong its life” is meant by the Examiner to mean that the life of the device in use would be extended by maintaining the heating or cooling functions, such as prolonging the function of the cooling agent by replacing the cooling agent with another one.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647